DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-18 and 20-21 are currently pending.
Claim 19 has been canceled.

Election/Restrictions
Applicant’s election without traverse of species 4, Figs. 8, 9, and 10 corresponding to claims 1-18, 20, and 21, in the reply filed on 03/01/2022 is acknowledged.
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/01/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-7, 11, and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3,
The phrase “further including a downward vertical flange at each of the four sides of the bottom plate” in combination with the last line “and each downward vertical flange of the bottom plate” renders the claim indefinite. It is unclear if the downward vertical flange in the first line is the same  downward vertical flange in the bottom line as the first recitation of a downward vertical flange requires that each flange is just included at each of the four sides of the bottom plate which can be read as a separate piece next to or at the four sides of the bottom plate whereas the second recitation of a downward vertical flange reads as if the downward vertical flange is part of the bottom plate. For examination purposes, the downward vertical flange will be considered any downward vertical flange that is in proximity or part of the bottom plate would read on the limitations.
Regarding claims 4-7,
Claims 4-7 are rejected due to their dependency on claim 3.
Regarding claim 11,
There is a lack of antecedent basis for “the downward vertical flanges” in the claim. There is no previous recitation of “a downward vertical flange” in claim 11 or claim 1 from which claim 11 depends. For examination purposes the downward vertical flanges (such as a structural part) of the bottom plate will be considered a vertical section of the bottom plate.
Regarding claim 15,
The phrase “further including a downward vertical flange at each of the four sides of the bottom plate” in combination with the last line “and each downward vertical flange of the bottom plate” renders the claim indefinite. It is unclear if the downward vertical flange in the first line is the same  downward vertical flange in the bottom line as the first recitation of a downward vertical flange requires that each flange is just included at each of the four sides of the bottom plate which can be read as a separate piece next to or at the four sides of the bottom plate whereas the second recitation of a downward vertical flange reads as if the downward vertical flange is part of the bottom plate. For examination purposes, the downward vertical flange will be considered any downward vertical flange (a structural piece) that is in proximity or part of the bottom plate would read on the limitations.
Regarding claims 16 and 18,
Claims 16 and 18 are indefinite due to their dependencies on claim 15.
Regarding claim 17,
There is a lack of antecedent bases for “the downward vertical flange of the bottom plate” as there is no previous recitation of “a downward vertical flange” in claim 17 or claim 13 from which claim 17 depends. For examination purposes the downward vertical flanges (such as a structural part) of the bottom plate will be considered a vertical section of the bottom plate.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-8, 11-14, 17, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hornberger et al. (US 5,947,037 A).
Regarding claim 1,
Hornberger teaches a folding table (furniture) comprising a top plate (17) having a flat and horizontal inner section having four inner sides as it forms a table top and a bottom plate (19) (Hornberger: abstract; Figs. 1-6; col. 4, lin. 15-30, col. 7, lin. 19-36 and 46-59). The furniture further comprises a first, second, third, and fourth vertical side plates (254) along the four sides of the inner section of the top plate, respectively as the plates extend along all four sides of the table, wherein said vertical plates are oriented perpendicular to the horizontal inner section of the top plate (Hornberger: Fig. 5; col. 8, lin. 12-22). The bottom plate is attached to said top plate and said bottom plate can be considered to comprise recesses as depicted in Fig. 5. 
The furniture further comprises first, second, third, and fourth frame elements in a tubular shape (hollow tubes) as the tubular shapes extend on all four sides of the table (Hornberger: Fig. 5; col. 8, lin. 43-67- col. 9, lin. 1-21). The hollow tube is shown to have four sides and a protruding portion (286) protruding outward at the bottom of said frame element (Hornberger: Fig. 5; col. 8, lin. 43-64). As a result, the hollow tubes may each have a lower portion having a first width and an upper portion having a second width less than the first width (see annotated Fig. 5 below in which the upper circled portion represents the second width and the lower circled portion represents the first width).

    PNG
    media_image1.png
    303
    661
    media_image1.png
    Greyscale

Regarding claim 2,
Hornberger teaches the furniture required by claim 1. Hornberger further teaches the bottom plate having a central a first height (see circled portion below) and each hollow tube having a second height greater than the first height (see circled portion in annotated Fig. 5 below) (Hornberger: Fig. 5). Thus, each hollow tube has a height greater than a height of the bottom plate.

    PNG
    media_image2.png
    489
    1075
    media_image2.png
    Greyscale

Regarding claim 3,
Hornberger teaches the furniture required by claim 1. Hornberger further teaches that each vertical side plate would include a downward vertical flange at each of the four sides of the bottom plate, the upper portion of each hollow tube having an outer wall inwardly offset from the outer wall of the lower portion due to the protrusion in the lower portion, providing a recess at the top of the hollow tube, and wherein a lower portion of each vertical side plate and each downward bottom plate are each in the recess of each hollow tube (see adapted Fig. 5 below).

    PNG
    media_image3.png
    450
    837
    media_image3.png
    Greyscale


Regarding claim 7,
Hornberger teaches the furniture required by claim 3. Hornberger further teaches that the outer wall of each hollow tube may be considered flat as it has a flat section and each hollow tube has a flat inner wall parallel to the outer wall as it also has a flat section that is parallel to said outer wall flat section and a flat bottom wall joined to and perpendicular to the inner and outer walls as the bottom wall connects the two and is also perpendicular and flat (see Fig. 5).
Regarding 8,
Hornberger teaches the furniture required by claim 1. Hornberger further teaches wherein the upper portion of teach hollow tube is attached to a horizontal outer perimeter section (the section directly above the hollow tube) of the bottom plate as shown in Figure 5.
Regarding claim 11,
Hornberger teaches the furniture required by claim 1. Hornberger further teaches a lower portion of each vertical side plate is parallel to and in contact with (indirectly contacting as it is connected through the bottom plate and the hollow tube as they are connected in the same structure) one of the downward flanges of the bottom plate and each downward vertical flange of the bottom plate is in contact with and parallel to an outer wall of the upper portion of one of the hollow tubes as shown in adapted Fig. 5 below.

    PNG
    media_image4.png
    325
    746
    media_image4.png
    Greyscale


Regarding claim 12,
Hornberger teaches the furniture required by claim 1. Hornberger further teaches each hollow tube has a flout outer wall parallel to and offset to the outside of one of the vertical side plates as the vertical side plates extend inside a recess that may be considered offset from the protrusion of the hollow tube that can form an outer wall but parallel to said vertical side plate as shown in Figure 5 above.
Regarding claim 13,
Hornberger teaches a folding table (furniture) comprising a top plate (17) having a flat and horizontal inner section having four inner sides as it forms a table top and a bottom plate (19) (Hornberger: abstract; Figs. 1-6; col. 4, lin. 15-30, col. 7, lin. 19-36 and 46-59). The furniture further comprises a first, second, third, and fourth vertical side plates (254) along the four sides of the inner section of the top plate, respectively as the plates extend along all four sides of the table, wherein said vertical plates are oriented perpendicular to the horizontal inner section of the top plate (Hornberger: Fig. 5; col. 8, lin. 12-22). The bottom plate is attached to said top plate and said bottom plate can be considered to comprise recesses as depicted in Fig. 5. 
The furniture further comprises first, second, third, and fourth frame elements in a tubular shape (hollow tubes) as the tubular shapes extend on all four sides of the table (Hornberger: Fig. 5; col. 8, lin. 43-67- col. 9, lin. 1-21). The hollow tube is shown to have four sides and a protruding portion (286) protruding outward at the bottom of said frame element (Hornberger: Fig. 5; col. 8, lin. 43-64). As a result, the hollow tubes may each have a lower portion having a first width and an upper portion having a second width less than the first width (see annotated Fig. 5 below in which the upper circled portion represents the second width and the lower circled portion represents the first width).

    PNG
    media_image5.png
    283
    772
    media_image5.png
    Greyscale

Regarding claim 14,
Hornberger teaches the furniture required by claim 13. Hornberger further teaches each hollow tube has a width WW and a height greater than the width WW, wherein the height of each hollow tube is greater than a height of the bottom plate as shown in adapted Fig. 5 below.

    PNG
    media_image6.png
    260
    667
    media_image6.png
    Greyscale

Regarding claim 17,
Hornberger teaches the furniture required by claim 13. Hornberger further teaches that a joggle, interpreted as a notch or a tooth above a joining surface, in this case the joining surface will be the surface of the top plate vertical side plates inside the recess and the tip or leg of the protruding portion may be considered a “tooth above a joining surface” wherein the vertical side plate may be considered to comprise a downward vertical flange as interpreted in the 112(b) rejections above (Hornberger: Fig. 5; col. 8, lin. 65- 67 – col. 9, lin. 1-21). As the thickness of the joggle is the same as the thickness of the downward vertical flange the joggle may be considered to extend laterally by a dimension equal to a thickness of said downward flange.
Regarding claim 20,
Hornberger teaches the furniture required by claim 13. Hornberger further teaches a lower portion of each vertical side plate is parallel to and in contact with (indirectly contacting as it is connected through the bottom plate and the hollow tube as they are connected in the same structure) one of the downward flanges of the bottom plate and each downward vertical flange of the bottom plate is in contact with and parallel to an outer wall of the upper portion of one of the hollow tubes which is parallel to an inner wall of said hollow tube as shown in adapted Fig. 5 below.

    PNG
    media_image7.png
    399
    737
    media_image7.png
    Greyscale

Regarding claim 21,
Hornberger teaches a folding table (furniture) comprising a top plate (17) having a flat and horizontal inner section having four inner sides as it forms a table top and a bottom plate (19) (Hornberger: abstract; Figs. 1-6; col. 4, lin. 15-30, col. 7, lin. 19-36 and 46-59). The furniture further comprises a first, second, third, and fourth vertical side plates (254) along the four sides of the inner section of the top plate, respectively as the plates extend along all four sides of the table, wherein said vertical plates are oriented perpendicular to the horizontal inner section of the top plate (Hornberger: Fig. 5; col. 8, lin. 12-22). The bottom plate is attached to said top plate and said bottom plate can be considered to comprise recesses as depicted in Fig. 5. 
The furniture further comprises first, second, third, and fourth frame elements in a tubular shape (hollow tubes) as the tubular shapes extend on all four sides of the table (Hornberger: Fig. 5; col. 8, lin. 43-67- col. 9, lin. 1-21). The hollow tube is shown to have four sides and a protruding portion (286) protruding outward at the bottom of said frame element (Hornberger: Fig. 5; col. 8, lin. 43-64). As a result, the hollow tubes may each have a lower portion having a first width and an upper portion having a second width less than the first width (see annotated Fig. 5 below in which the upper circled portion represents the second width and the lower circled portion represents the first width).

    PNG
    media_image8.png
    336
    670
    media_image8.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hornberger in view of Leng (US 2009/0324872 A1) and in further view of Leng (CN 201299266 Y; machine translation); herein referred to as Leng302. Claim 3 is rejected in alternate.
Regarding claims 3-4 and 15-16,
Hornberger teaches the furniture required by claims 1 and 13. Hornberger further teaches the hollow tubes may each have a protrusion that extends out and accepts the vertical plate into a recess formed between the hollow tube walls and the hollow tubes protrusion as shown in Figure 5 above. Hornberger does not explicitly teach wherein the furniture further includes a downward vertical flange at each of the four sides of the bottom plate wherein the downward vertical flanges between the vertical side plates and the upper portion of the hollow tube.
Leng teaches a panel for use as furniture (Leng: abstract; par. 0001 and 0002). The furniture comprises a top plate (11) and a bottom plate (12) in which said top and bottom plates both form vertical side plates that extend vertically around the perimeter of a hollow tube (14) (Leng: Figs. 6-11; par. 0048-0054). The vertical flange of the bottom plate may be considered to extend vertically where the limitation “downward” is satisfied as “downward” would just be a matter of perspective and as the flange extends vertically it may be considered to extend in either the up or down direction depending on one’s perspective. The bottom plate vertical flange is located between an upper portion of the hollow tube and between the vertical flange extending from the top plate as shown in Figure 6, for example. The resulting structure results in an edge sealing structure that provides the panel which improves the aesthetics and strength of the furniture (Leng: par. 0022 and throughout).
Hornberger and Leng are in the corresponding field of perimeter edge structures for use in furniture. Therefore, it would be obvious to one of ordinary skill in the art to construct the bottom plate of Hornberger with an edge seal structure of Leng resulting in a vertical flange of the bottom plate having the claimed structure being between one of the vertical side plates and an upper portion of the hollow tube to provide the furniture with an edge-seal that has improved strength and aesthetics as taught by Leng.
However, Hornberger and Leng are silent towards the top plate vertical side plates and the vertical flanges of the bottom plate residing within a recess of the hollow tube.
Leng302 teaches furniture which comprises a hollow tube structure (131, support frame) as an edge feature (Leng302: Figs. 1-8; abstract; par. 0004-0011). The furniture it is known to adjust the shape of the hollow tube to comprise an intention to provide the desired aesthetics while still maintaining the ability to fasten the hollow tube to a bottom plate to provide improved connection strength (Leng302: Figs. 6-8; par. 0005, 0007, and 0020). The shape of the overall panel may be matched with the hollow tube structure such as a rectangle frame, square frame, round frame, or oval frame (Leng302: par. 0036). The cross section may be a concave or arc shaped structure as shown in Figures 6 and 8 which would result in a hollow tube having a recess (Leng302: Fig. 6 and 8; par. 0042 and 0043). Thus, it is known in the art to adjust the shape of the hollow tube structure and thus form a recess to achieve the desired aesthetics for the desired shape of the table while maintaining the ability to improve the fastening strength of the bottom plate to the hollow tubes.
Hornberger and Leng302 are in the corresponding field of tables with hollow tube edge features. Therefore, it would be obvious to one of ordinary skill in the art to adjust the shape of the hollow tube in Hornberger to have a concave or arc-shaped structure, which would have a recess along the front facing edge, to provide the desired aesthetic appearances while maintaining the ability for a secure connection of the hollow tube structures to the plates as taught by Leng302.
The resulting structure of Hornberger, Leng, and Leng302 would result in the top and bottom plates vertical side plates and vertical flanges, respectively, surrounding the edge of the concave or arc-shaped recess of the hollow tubes in which said vertical side plate and vertical flanges would each be considered to be in the recess of each hollow tube as a result of wrapping around and conforming to the shape therein. 
Regarding claim 5,
Hornberger in view of Leng and Leng 302 teaches the furniture required by claim 4. Hornberger further teaches that a joggle, interpreted as a notch or a tooth above a joining surface, in this case the joining surface will be the surface of the top plate vertical side plates inside the recess and the tip or leg of the protruding portion may be considered a “tooth above a joining surface” (Hornberger: Fig. 5; col. 8, lin. 65- 67 – col. 9, lin. 1-21). Thus, the lower portion of each side plate may be considered to include an inward joggle that is above the labeled recess in Fig. 5.
Regarding claim 6,
Hornberger in view of Leng and Leng302 teaches the furniture required by claim 5. As Leng teaches the vertical side plates such as 11.1 in Fig. 6 extends below the edge of the bottom plate vertical flange 12.2 in Fig. 6, the side plate may be considered to have a lower edge verticality below one of the vertical flanges as the tip or edge is lower relative to the tip or edge of the vertical flanges (Leng: Fig. 6).
Regarding claim 18,
Hornberger in view of Leng and Leng 302 teaches the furniture required by claim 15. As the edge or tip section of 12.2 in Fig. 6 of Leng may be considered the vertical flange of the bottom plate and the entirety of section 11.1 of the vertical side plate in Fig. 6 may be considered the side plates, it can be said that the vertical side plate (taller rectangle in figure below) extends below the vertical flange (small rectangle in figure below) of the bottom plate (Leng: see adapted Fig. 6 below).

    PNG
    media_image9.png
    277
    489
    media_image9.png
    Greyscale


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hornberger in view of Leng302.
Regarding claim 9,
Hornberger teaches the furniture required by claim 1. Hornberger does not explicitly teach wherein one or more vertical fasteners attaching the hollow tubes to the bottom plate.
Leng302 teaches furniture which comprises a hollow tube structure as an edge feature (Leng302: Figs. 1-8; abstract; par. 0004-0011). The furniture comprises a support frame (a hollow tube) which is connected to a fixing mechanism (40) that includes a support frame attached to a bottom plate which includes a fastener that attaches the hollow tubes to said bottom plate (Leng302: par. 0012-0016 and Fig. 8). The support frame provides an improved connection strength and reliability of the support frame to the board comprising a top and bottom plate (Leng302: par. 0020).
Hornberger and Leng302 are in the corresponding field of furniture comprising hollow tube edge features for use in tables. Therefore, it would have been obvious to one of ordinary skill in the art to apply a vertical fastener which attaches the hollow tubes to the bottom plate to improve connection strength and reliability of the resulting furniture as taught by Leng302.
Regarding claim 10,
Hornberger and Leng302 teach the furniture required by claim 9. Hornberger further teaches the hollow tube has a rectangular shape as shown in Fig. 5 above.  Given the broad nature of the claimed “lower portion” and “upper portion”, the broadest reasonable interpretation of these two portions may be any “portion” or “section” or “slice” of the hollow tube. For example, the upper portion may be the top circled section shown below which has a second width (x-axis) and a second length (y-axis) and a lower portion which has a first length and first width which is larger than said second length and second width, respectively.

    PNG
    media_image10.png
    281
    334
    media_image10.png
    Greyscale




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783